                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

    ADRIENNE ELEANOR BROWN                                                        CIVIL ACTION

    VERSUS                                                                           NO: 19-10674

    JESSE GEORGE, ET AL                                                           SECTION: T (5)



                                             ORDER

         Before the Court is a Motion to Dismiss for Lack of Jurisdiction and Failure to State a

Claim Upon Which Relief May Be Granted1 filed by defendant Jo-Muriel Ojo (incorrectly named

as Omirial Ojo) (“Ojo”), an employee for the Louisiana Department of Children and Family

Services (“DCFS”) and a Rule(b)(5) Motion, Rule 12(b)(6) and In the Alternative, Rule 12(e)

Motion for a More Definite Statement2 filed by Jesse George (“George”). Adrienne Eleanor Brown

(“Plaintiff”) filed an opposition to Ojo’s motion to dismiss.3 For the following reasons, the motions

to dismiss4 are GRANTED.

                           FACTUAL AND PROCEDURAL BACKGROUND

         This matter arises out of Plaintiff’s claims under 42 U.S.C. § 1983 against Ojo, George,

Emily Gibson, Roger Brown Sr., and Taylor Allen. 5 In Plaintiff’s pro se complaint, Plaintiff

complains of an arrest that allegedly occurred on or about August 28, 2018, which resulted in the

State of Louisiana taking custody of her children.6 In Plaintiff’s amended complaint, Plaintiff




1
  R. Doc. 15.
2
  R. Doc. 27.
3
  R. Doc. 18.
4
  R. Docs. 15 and 27.
5
  R. Doc. 1; R. Doc. 25.
6
  R. Doc. 6, p.6.


                                                 1
makes allegations of slander and adds Donald Duncan Jr., Officer William Boersma, Officer

Bordelon, and Kenneth Vernell Mackie as defendants.7

        On September 6, 2019, Ojo filed a motion to dismiss contending the Court lacks subject

matter jurisdiction and the Plaintiff’s complaint fails to state a claim upon which relief can be

granted.8 On November 27, 2019, George filed a motion to dismiss also contending Plaintiff’s

complaint fails to state a claim upon which relief can be granted.9

                                           LAW AND ANALYSIS

        Rule 12(b)(6) provides that an action may be dismissed “for failure to state a claim upon

which relief can be granted.”10 Motions to dismiss for failure to state a claim are viewed with

disfavor and are rarely granted. 11 To survive a motion to dismiss, a “complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”12

In evaluating a complaint under Rule 12(b)(6), the court should confine itself to the pleadings,13

and the documents attached to the complaint.14

        The Court agrees that Plaintiff’s complaint fails to state a claim upon which relief can be

granted against Ojo and George. The complaint asserts a §1983 claim against defendants for:

        denying of enforcement of rights, intention to confer individual rights (implied),
        unauthorized release of educational records, unmistakable focus of state in
        question, failed to set fourth to judge the reasonableness of states compliance to the
        law, private right of action, any binding obligations, intentional coheres the law to
        benefit plaintiffs, no reasonable efforts to avoid removal of children [sic].15




7
  R. Doc. 25.
8
  R. Doc. 15.
9
  R. Doc. 27.
10
   Fed. R. Civ. P. 12(b)(6).
11
   Kaiser Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d 1045, 1050 (5th Cir. 1982).
12
   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
13
   Kennedy v. Chase Manhattan Bank USA, NA, 369 F.3d 833, 839 (5th Cir. 2004).
14
   Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000).
15
   R. Doc. 1, p.4.


                                                         2
Plaintiff’s only factual allegation related to Ojo is that “Ojo case worker continues to make

accusations of me being non compliant when she in fact refuses to give me my case plan, or let the

kid return home safely [sic].”16 Plaintiff makes no factual allegation against George other than

naming George in the caption of the amended complaint.17 On the complaint as written, Plaintiff

has failed to state a claim on which relief may be granted against either Ojo or George.


                                        CONCLUSION

         Accordingly, for the foregoing reasons, IT IS ORDERED that the Motion to Dismiss for

Lack of Jurisdiction and Failure to State a Claim Upon Which Relief May Be Granted18 filed by

defendant Jo-Muriel Ojo (incorrectly named as Omirial Ojo) is GRANTED. IT IS FURTHER

ORDERED that the Rule(b)(5) Motion, Rule 12(b)(6) and In the Alternative, Rule 12(e) Motion

for a More Definite Statement19 filed by Jesse George is GRANTED. Plaintiff’s claims against

Jo-Muriel Ojo and Jesse George are DISMISSED WITH PREJUDICE.

         New Orleans, Louisiana, on this ____ day of February, 2020.




                                                       GREG GERARD GUIDRY
                                                     UNITED STATES DISTRICT JUDGE




16
   R. Doc. 1, p.5.
17
   R. Doc. 25.
18
   R. Doc. 15.
19
   R. Doc. 27.


                                                3
